[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
McConnell v. Dudley, Slip Opinion No. 2019-Ohio-4740.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2019-OHIO-4740
 MCCONNELL ET AL., APPELLEES, v. DUDLEY; COITSVILLE TOWNSHIP POLICE
                         DEPARTMENT ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as McConnell v. Dudley, Slip Opinion No. 2019-Ohio-4740.]
Political-subdivision immunity—R.C. 2744.02(B)(1)—The exception to political-
        subdivision immunity in R.C. 2744.02(B)(1) for the negligent operation of
        a motor vehicle does not encompass an action alleging that the political
        subdivision negligently hired, trained, or supervised a police officer who
        was involved in a motor-vehicle accident while responding to an emergency
        call—Court of appeals’ judgment reversed and cause remanded.
   (No. 2018-0377—Submitted June 12, 2019—Decided November 20, 2019.)
             APPEAL from the Court of Appeals for Mahoning County,
                          No. 17 MA 0045, 2018-Ohio-341.
                             _______________________
                             SUPREME COURT OF OHIO




       KENNEDY, J.
       {¶ 1} This discretionary appeal from the Seventh District Court of Appeals
presents the issue whether, under the Political Subdivision Tort Liability Act, R.C.
Chapter 2744, R.C. 2744.02(B)(1)’s exception to a political subdivision’s
immunity for the negligent operation of a motor vehicle encompasses an action
alleging that the political subdivision negligently hired, trained, or supervised a
police officer who was involved in a motor-vehicle accident while responding to
an emergency call. The court of appeals held that pursuant to R.C. 2744.02(B)(1),
a political subdivision may be liable for its negligent failure to train its police
officers in high-speed pursuits.
       {¶ 2} Because the language of R.C. 2744.02(B)(1) is plain and
unambiguous, it must be applied, not interpreted. Sears v. Weimer, 143 Ohio St.
312, 55 N.E.2d 413 (1944), paragraph five of the syllabus. R.C. 2744.02(B)(1)
allows political subdivisions to be held liable for an employee’s negligent operation
of a motor vehicle; it does not, however, allow a political subdivision to be held
liable for consequences arising from an employee’s training or the supervision of
that employee in operating the motor vehicle.
       {¶ 3} Accordingly, we reverse the judgment of the court of appeals and
remand the cause to the trial court for further proceedings consistent with this
opinion.
                                   R.C. 2744.02(B)
       {¶ 4} R.C. 2744.02(B) is at the center of this case. Generally, pursuant to
R.C. 2744.02(A), a political subdivision is not liable for damages when an injury
has been “caused by any act or omission of the political subdivision or an employee
of the political subdivision in connection with a governmental or proprietary
function.” R.C. 2744.02(B) provides exceptions to that general immunity. R.C.
2744.02(B)(1) establishes that a political subdivision is liable for injuries caused by
the negligent operation of a motor vehicle by its employees who are acting within




                                          2
                                January Term, 2019




the scope and authority of their employment.                 However, under R.C.
2744.02(B)(1)(a), that liability does not attach when the employee is a police officer
who is responding to an emergency call—unless the operation of the motor vehicle
constitutes willful or wanton misconduct. The statute reads:


               (B) Subject to sections 2744.03 and 2744.05 of the Revised
       Code, a political subdivision is liable in damages in a civil action for
       injury, death, or loss to person or property allegedly caused by an
       act or omission of the political subdivision or of any of its employees
       in connection with a governmental or proprietary function, as
       follows:
               (1) Except as otherwise provided in this division, political
       subdivisions are liable for injury, death, or loss to person or property
       caused by the negligent operation of any motor vehicle by their
       employees when the employees are engaged within the scope of
       their employment and authority. The following are full defenses to
       that liability:
               (a) A member of a municipal corporation police department
       or any other police agency was operating a motor vehicle while
       responding to an emergency call and the operation of the vehicle did
       not constitute willful or wanton misconduct * * *.


Today, we consider whether a political subdivision’s training or supervision of a
police officer may constitute “operation of the vehicle” for purposes of determining
potential liability for an accident caused by the police officer.
                    FACTS AND PROCEDURAL HISTORY
       {¶ 5} A few minutes before 8:00 a.m. on September 18, 2013, Coitsville
Township Police Officer Donald C. Dudley Jr. responded to a dispatch alert




                                           3
                            SUPREME COURT OF OHIO




regarding a stolen vehicle, an El Camino. As Officer Dudley investigated, he
located an El Camino that was being towed by a Buick sedan headed toward
Youngstown. He pulled alongside the Buick and inquired about the El Camino,
and the occupants replied that they owned it. Officer Dudley pulled behind the El
Camino, and as he radioed for backup, the suspects unhooked the El Camino from
the Buick and drove away in the Buick. Although Officer Dudley attempted to
pursue the Buick, he lost sight of it. But he believed that he knew the direction in
which the Buick was headed and continued driving north. Officer Dudley then
observed a car that he believed was the Buick weaving in and out of traffic. Officer
Dudley reached speeds as high as 76 m.p.h. in his pursuit of the Buick.
       {¶ 6} As Officer Dudley approached an intersection, he began to radio his
position and suddenly collided with a westbound Toyota Corolla driven by appellee
Renee McConnell, who was on her way to work. McConnell’s car struck a utility
pole and overturned, landing on its roof; McConnell sustained serious injuries.
Officer Dudley knew that the intersection was controlled by a stop light, but he had
not noticed that the light was red as he entered the intersection—and because a
house and a tree obstructed his view to the right, he had not seen McConnell’s car
approaching. At the time of the collision, his speed was approximately 35 m.p.h.
       {¶ 7} McConnell, her husband, and their four daughters brought suit against
Officer Dudley as well as Coitsville Township and its board of trustees and the
Coitsville Township Police Department (collectively, “the township”).           The
complaint alleged that Officer Dudley’s negligent, willful, or wanton operation of
the police cruiser and the township’s “negligent, willful and/or wanton” conduct in
establishing policies and procedures for “pursuit training” and in its hiring and
training of Officer Dudley directly and proximately caused McConnell to suffer
“extreme and permanent physical injuries.”        McConnell’s husband and four
daughters also alleged that Officer Dudley’s and the township’s conduct
proximately caused them to suffer a loss of consortium of their spouse or mother.




                                         4
                                 January Term, 2019




        {¶ 8} Officer Dudley and the township moved for summary judgment,
asserting immunity from suit and urging that neither Officer Dudley’s operation of
the police cruiser nor the township’s alleged negligence in hiring him or training
him were actionable.
        {¶ 9} R.C. 2744.02(B)(1)—in providing an exception to a political
subdivision’s immunity—states that political subdivisions are liable for damages
that are caused by an employee’s negligent operation of a motor vehicle. But R.C.
2744.02(B)(1)(a) provides a full defense to that liability when the employee is a
member of the police department and is responding to an emergency call, so long
as the operation of the vehicle does not constitute willful or wanton misconduct.
The trial court found that although Officer Dudley was operating a motor vehicle
within the scope of his employment and in response to an emergency call, there
were genuine issues of material fact regarding whether his actions rose to the level
of wanton misconduct or recklessness. Wanton misconduct by Officer Dudley
would allow the political subdivision to be held liable under R.C 2744.02(B)(1)(a);
wanton or reckless behavior by Officer Dudley would allow Officer Dudley to be
held liable as an employee of a political subdivision under R.C. 2744.03(A)(6)(b).
The trial court also found that genuine issues of material fact remained regarding
the claim that the township was liable for its conduct in hiring, training, and
supervising its officers. It therefore denied the motion for summary judgment.
        {¶ 10} The Seventh District Court of Appeals affirmed the trial court’s
judgment in part and reversed the judgment in part, concluding that there were
genuine issues of material fact regarding whether Officer Dudley’s actions
constituted willful and wanton misconduct and whether the township was negligent
in training and supervising him. 2018-Ohio-341, ¶ 30, 38, 41. However, because
the McConnells had failed to plead a claim against Officer Dudley in his individual
capacity, the court of appeals held that the trial court erred in finding that a genuine
issue of fact existed as to whether he was personally liable. Id. at ¶ 40.




                                           5
                              SUPREME COURT OF OHIO




        {¶ 11} The township appealed to this court. In the meantime, the court of
appeals denied the township’s motion to certify a conflict between the judgment in
this case and judgments of the Eighth District Court of Appeals—McCloud v.
Nimmer, 72 Ohio App. 3d 533, 595 N.E.2d 492 (8th Dist.1991), Hall-Pearson v. S.
Euclid, 8th Dist. Cuyahoga No. 73429, 1998 WL 703390 (Oct. 8, 1998); DiGiorgio
v. Cleveland, 8th Dist. Cuyahoga No. 95945, 2011-Ohio-5878, and Wingfield v.
Cleveland, 8th Dist. Cuyahoga No. 100589, 2014-Ohio-2772—and the Tenth
District Court of Appeals—Glenn v. Columbus, 10th Dist. Franklin No. 16AP-15,
2016-Ohio-7011. The township alleged in its motion to certify a conflict that
contrary to the Seventh District’s decision, the Eighth and Tenth Districts had held
that there is no independent cause of action under R.C. 2744.02(B) that imposes
liability on political subdivisions for the negligent training or hiring of police
officers.
        {¶ 12} In denying the conflict, the court of appeals stated that it had not
treated the McConnells’ allegations of the township’s negligent hiring and training
of police officers as stating an independent claim. Rather, the court stated that
“R.C. 2744.02(B)(1) provides an exception to a political subdivision’s immunity
where the plaintiff can successfully demonstrate that the political subdivision
negligently operated a motor vehicle,” 2018-Ohio-3099, ¶ 5, and that a political
subdivision’s negligence in hiring and training police officers “could serve as
evidence of wanton or willful behavior on the part of the government,” id. at ¶ 8.
        {¶ 13} We accepted one proposition of law for review: “A political
subdivision is immune from liability for allegations of negligent hiring, or failure
to train or supervise police officers, as such allegations do not fall within any of the
exceptions found within R.C. 2744.02(B)(1) through (B)(5).” See 153 Ohio St. 3d
1451, 2018-Ohio-3026, 103 N.E.3d 830.




                                           6
                                January Term, 2019




                         POSITIONS OF THE PARTIES
       {¶ 14} The township maintains that within R.C. 2744.02(B)’s exceptions to
a political subdivision’s ability to claim immunity, there is no exception to a
political subdivision’s immunity for negligence in hiring, training, or supervising
its employees, and it contends that the exception provided by R.C. 2744.02(B)(1)—
the negligent operation of a motor vehicle—does not encompass negligently hiring,
training, or supervising the employee who drove the vehicle. The township points
to Doe v. Marlington Local School Dist. Bd. of Edn., 122 Ohio St. 3d 12, 2009-
Ohio-1360, 907 N.E.2d 706, ¶ 26, in support of its argument that the “operation”
of a vehicle involves only driving it and therefore that the exception to immunity
for negligent operation of a vehicle does not encompass alleged negligence in
hiring, training, or supervising the employee who will drive it. The township
asserts that only the employee’s actions are relevant in determining whether he or
she negligently operated a motor vehicle or engaged in willful or wanton
misconduct in response to an emergency call.
       {¶ 15} The McConnells argue that the court of appeals did not recognize an
independent claim for negligent hiring, training, or supervision. Rather, they assert
that the defense to liability for emergency calls is not implicated, because the
township’s own negligence was directly and causally related to the operation of the
police cruiser and is therefore actionable pursuant to R.C. 2744.02(B)(1). Here,
they argue that the township’s alleged negligence occurred before the emergency
call in that the township failed to ensure that Officer Dudley was properly qualified,
trained, and monitored before he engaged in a high-speed pursuit. Therefore, the
McConnells contend, the township is directly liable for the negligent operation of
the cruiser. And since the political subdivision’s activities did not take place in the
spur-of-the-moment turmoil of an emergency call, the McConnells assert that the
conduct of the political subdivision should be reviewed under a negligence




                                          7
                              SUPREME COURT OF OHIO




standard, since there is no justification for imposing a heightened willful-and-
wanton standard—as is the case with emergency calls.
       {¶ 16} Accordingly, we are asked to decide whether a political
subdivision’s alleged negligence in hiring, training, or supervising an employee
who will be operating a vehicle may constitute negligent operation of a motor
vehicle for purposes of the exception to a political subdivision’s immunity set forth
in R.C. 2744.02(B)(1).
                              LAW AND ANALYSIS
                                Standard of Review
       {¶ 17} “Whether a party is entitled to immunity is a question of law properly
determined by the court prior to trial pursuant to a motion for summary judgment.”
Pelletier v. Campbell, 153 Ohio St. 3d 611, 2018-Ohio-2121, 109 N.E.3d 1210,
¶ 12, citing Conley v. Shearer, 64 Ohio St. 3d 284, 292, 595 N.E.2d 862 (1992);
Riscatti v. Prime Properties Ltd. Partnership, 137 Ohio St. 3d 123, 2013-Ohio-
4530, 998 N.E.2d 437, ¶ 17.
       {¶ 18} “The review of a summary judgment denying political-subdivision
immunity is de novo and is governed by the summary-judgment standard set forth
in Civ.R. 56.” Pelletier at ¶ 13; see also Comer v. Risko, 106 Ohio St. 3d 185, 2005-
Ohio-4559, 833 N.E.2d 712, ¶ 8. As we explained in Pelletier:


               “Summary judgment may be granted when ‘(1) [n]o genuine
       issue as to any material fact remains to be litigated; (2) the moving
       party is entitled to judgment as a matter of law; and (3) it appears
       from the evidence that reasonable minds can come to but one
       conclusion, and viewing such evidence most strongly in favor of the
       party against whom the motion for summary judgment is made, that
       conclusion is adverse to that party.’ ”




                                         8
                                January Term, 2019




(Brackets sic.) Id., quoting M.H. v. Cuyahoga Falls, 134 Ohio St. 3d 65, 2012-
Ohio-5336, 979 N.E.2d 1261, ¶ 12, quoting Temple v. Wean United, Inc., 50 Ohio
St.2d 317, 327, 364 N.E.2d 267 (1977).
                               Statutory Construction
       {¶ 19} This case presents a straightforward question of statutory
interpretation. “Our duty in construing a statute is to determine and give effect to
the intent of the General Assembly as expressed in the language it enacted.”
Pelletier at ¶ 14, citing Griffith v. Aultman Hosp., 146 Ohio St. 3d 196, 2016-Ohio-
1138, 54 N.E.3d 1196, ¶ 18; Fisher v. Hasenjager, 116 Ohio St. 3d 53, 2007-Ohio-
5589, 876 N.E.2d 546, ¶ 20. “To discern legislative intent, we read words and
phrases in context and construe them in accordance with rules of grammar and
common usage.” Mahoning Edn. Assn. of Dev. Disabilities v. State Emp. Relations
Bd., 137 Ohio St. 3d 257, 2013-Ohio-4654, 998 N.E.2d 1124, ¶ 15. And as we
explained in Symmes Twp. Bd. of Trustees v. Smyth, “[w]hen the language of a
statute is plain and unambiguous and conveys a clear and definite meaning, there
is no need for this court to apply the rules of statutory interpretation.” 87 Ohio
St.3d 549, 553, 721 N.E.2d 1057 (2000). Rather, “[a]n unambiguous statute is to
be applied, not interpreted.” Sears, 143 Ohio St. 312, 55 N.E.2d 413, at paragraph
five of the syllabus.
                           Political-Subdivision Immunity
       {¶ 20} R.C. Chapter 2744, the Political Subdivision Tort Liability Act, sets
forth a comprehensive statutory scheme for the tort liability of political subdivisions
and their employees. Supportive Solutions, L.L.C. v. Electronic Classroom of
Tomorrow, 137 Ohio St. 3d 23, 2013-Ohio-2410, 997 N.E.2d 490, ¶ 11.
“Determining whether a political subdivision is immune from tort liability pursuant
to R.C. Chapter 2744 involves a familiar, three-tiered analysis.” Pelletier, 153 Ohio
St.3d 611, 2018-Ohio-2121, 109 N.E.3d 1210, at ¶ 15.




                                          9
                              SUPREME COURT OF OHIO




       {¶ 21} The first tier of the sovereign-immunity analysis involves the general
grant of immunity to political subdivisions by R.C. 2744.02(A)(1), which provides
that “a political subdivision is not liable in damages in a civil action for injury,
death, or loss to person or property allegedly caused by any act or omission of the
political subdivision or an employee of the political subdivision in connection with
a governmental or proprietary function.” That immunity, however, is not absolute.
See R.C. 2744.02(B); Riffle v. Physicians & Surgeons Ambulance Serv., Inc., 135
Ohio St. 3d 357, 2013-Ohio-989, 986 N.E.2d 983, ¶ 15.
       {¶ 22} The second tier of the sovereign-immunity analysis involves
determining whether any of the five exceptions to immunity that are listed in R.C.
2744.02(B) apply to expose the political subdivision to liability. Pelletier at ¶ 15.
As part of this second tier, the court may also have to consider whether any of the
specific defenses to liability for negligent operation of a motor vehicle listed in R.C.
2744.02(B)(1)(a) through (c) apply. Id.; Riffle at ¶ 15.
       {¶ 23} If any one of the five exceptions to immunity in R.C. 2744.02(B)
applies and if any defenses that may be asserted by the political subdivision under
R.C. 2744.02(B)(1) do not apply, then the third tier of the sovereign-immunity
analysis requires a court to determine whether any of the defenses in R.C. 2744.03
apply to reinstate the political subdivision’s immunity. Smith v. McBride, 130 Ohio
St.3d 51, 2011-Ohio-4674, 955 N.E.2d 954, ¶ 15. Because we resolve this cause
pursuant to the second-tier analysis, we do not address the third tier in this cause.
                                R.C. 2744.02(B)(1)(a)
       {¶ 24} Our focus is on the second tier of the sovereign-immunity analysis;
it is undisputed that—as to the first tier—operating a police cruiser in response to
an emergency call is a governmental function. Pursuant to R.C. 2744.01(C)(2)(a),
“[t]he provision or nonprovision of police, fire, emergency medical, ambulance,
and rescue services or protection” is a governmental function.




                                          10
                               January Term, 2019




       {¶ 25} Moving to the second tier of the sovereign-immunity analysis, R.C.
2744.02(B)(1)—as noted above—establishes an exception to political-subdivision
immunity for the negligent operation of a motor vehicle by the political
subdivision’s employees.
       {¶ 26} R.C. 2744.02(B)(1)(a), however, provides the political subdivision a
“full defense[ ] to that liability” when “[a] member of a municipal corporation
police department or any other police agency was operating a motor vehicle while
responding to an emergency call and the operation of the vehicle did not constitute
willful or wanton misconduct.”      This provision applies “when an officer is
responding to a call to duty, which includes responding to a dispatch for assistance
out of a professional obligation to do so.” Smith, 130 Ohio St. 3d 51, 2011-Ohio-
4674, 955 N.E.2d 954, at ¶ 40. The McConnells did not appeal the trial court’s
determination that Officer Dudley was responding to an emergency call.
       {¶ 27} This court’s focus is on the operation of Officer Dudley’s vehicle
and whether the township’s hiring or training of Officer Dudley falls within R.C.
2744.02(B)(1)’s negligent-operation exception thereby barring the township’s
claim of immunity. The word “operation” is not defined by R.C. Chapter 2744.
However, in Doe, we noted that its dictionary definition “suggests that ‘operation,’
when used in reference to a motor vehicle, pertains to controlling or directing the
functioning of the motor vehicle itself.” 122 Ohio St. 3d 12, 2009-Ohio-1360, 907
N.E.2d 706, at ¶ 20. And we pointed out that in regulating the operation of motor
vehicles, the General Assembly has provided that “ ‘operate’ means ‘to cause or
have caused movement of a vehicle, streetcar, or trackless trolley.’ ” Id. at ¶ 23,
quoting R.C. 4511.01(HHH). We therefore held that “the exception to immunity
in R.C. 2744.02(B)(1) for the negligent operation of a motor vehicle pertains only
to negligence in driving or otherwise causing the vehicle to be moved.” Id. at ¶ 26.
We rejected the view that the “operation” of a school bus also encompasses any




                                        11
                                 SUPREME COURT OF OHIO




other actions, such as a bus driver’s supervision of the students who ride the bus.
Id. at ¶ 19, 28.
        {¶ 28} As we explained in Doe, R.C. 2744.02(B)(1) is unambiguous and
provides an exception to a political subdivision’s immunity when an employee,
acting within the scope of his or her employment and authority in connection with
a governmental or proprietary function, negligently causes injury, death, or loss to
a person or property while driving a motor vehicle. The analysis of the Seventh
District Court of Appeals suggests that the political subdivision may itself be
negligent in the operation of the vehicle. But political subdivisions do not drive.
        {¶ 29} Further, it is the employee’s conduct, not the political subdivision’s,
that establishes the exception from immunity under the statute. The statutory
exception to immunity specifically states that political subdivisions are liable for
the “negligent operation of any motor vehicle by their employees when the
employees are engaged within the scope of their employment and authority,”
(emphasis added), R.C. 2744.02(B)(1), except when “[a] member of a municipal
corporation police department * * * was operating a motor vehicle while
responding to an emergency call and the operation of the vehicle did not constitute
willful or wanton misconduct,” (emphasis added), R.C. 2744.02(B)(1)(a).
Therefore, the plain language of the statute demonstrates that the political
subdivision’s liability depends on the employee’s actions in driving the vehicle:
whether the employee negligently operated the vehicle, whether the employee was
within the scope of his or her employment and authority, whether the employee was
responding to an emergency call, and whether the employee’s operation of the
vehicle constituted willful or wanton misconduct. R.C. 2744.02(B)(1)(a) makes
plain that it is the driver’s conduct and culpability in operating a vehicle—not the
political subdivision’s—that determines whether the political subdivision may be
held liable under the statute.




                                          12
                                January Term, 2019




       {¶ 30} Neither the courts below nor the McConnells point to any other
provision of R.C. 2744.02(B) that imposes liability on the township for its alleged
tortious conduct in hiring, training, or supervising Officer Dudley. Moreover,
negligence (or reckless, wanton, or willful conduct) in hiring, training, and
supervising does not fall within the plain language of any of the exceptions
established by R.C. 2744.02(B)(1) through (5). Nothing in the plain language of
this statute provides an additional exception that imposes liability on the political
subdivision for its actions in hiring, training, or supervising an employee or
entrusting him or her with a vehicle, and we may not add it ourselves under the
guise of statutory interpretation. See Doe, 122 Ohio St. 3d 12, 2009-Ohio-1360,
907 N.E.2d 706, at ¶ 29. The township is therefore entitled to summary judgment
on the McConnells’ claim that the township was “negligent, willful and/or wanton
in their hiring, policies and/or training of [Officer] Dudley.”
                                  CONCLUSION
       {¶ 31} In enacting the Political Subdivision Tort Liability Act, the General
Assembly sought to “conserve[] the fiscal resources of political subdivisions by
limiting their tort liability” while “permit[ting] injured persons, who have no source
of reimbursement for their damages, to recover for a tort committed by the political
subdivisions.” Menefee v. Queen City Metro, 49 Ohio St. 3d 27, 29, 550 N.E.2d
181 (1990).     Balancing these competing interests necessarily required the
legislature to draw lines regarding what claims may be pursued against a political
subdivision and what damages an injured person may recover from a political
subdivision.
       {¶ 32} It is the function of the General Assembly to weigh such competing
policy concerns when enacting legislation. See Schwan v. Riverside Methodist
Hosp., 6 Ohio St. 3d 300, 302, 452 N.E.2d 1337 (1983). In contrast, “[o]ur role, in
exercise of the judicial power granted to us by the Constitution, is to interpret and
apply the law enacted by the General Assembly.” Houdek v. ThyssenKrupp




                                          13
                             SUPREME COURT OF OHIO




Materials N.A., Inc., 134 Ohio St. 3d 491, 2012-Ohio-5685, 983 N.E.2d 1253, ¶ 29.
And because R.C. 2744.02(B) is unambiguous, we must simply apply its plain
meaning here. That statute does not impose liability on a political subdivision for
allegedly violating a duty in hiring, training, or supervising a police officer who is
subsequently involved in an accident during a high-speed pursuit of suspects.
       {¶ 33} In this case, the trial court erred in failing to enter summary judgment
on the relevant count of the McConnells’ complaint. We therefore reverse the
judgment of the Seventh District Court of Appeals and remand the cause to the trial
court for further proceedings consistent with this opinion.
                                                                   Judgment reversed
                                                                and cause remanded.
       FRENCH, FISCHER, and DEWINE, JJ., concur.
       O’CONNOR, C.J., and DONNELLY, J., concur in judgment only.
       STEWART, J., concurs, with an opinion.
                                _________________
       STEWART, J., concurring.
       {¶ 34} I agree with the analysis and conclusions set forth in the majority
opinion. I write separately only to point out that while a political subdivision is not
liable under R.C. 2744.02(B)(1) for negligence in hiring, training, or supervising
an employee, evidence of supervisory negligence in this setting may still have some
bearing on whether an employee’s operation of a vehicle was negligent or, in the
event of an emergency call, whether an employee’s conduct was willful and wanton
in nature.
                                _________________
       Rafidi, Pallente & Melewski, Ryan J. Melewski, and Mark A. Rafidi; and
Paul W. Flowers Co., L.P.A., Paul W. Flowers, and Louis E. Grube, for appellees.
       Baker, Dublikar, Beck, Wiley & Mathews, Gregory A. Beck, James F.
Mathews, and Andrea K. Ziarko, for appellants.




                                          14
                                January Term, 2019




       Zach Klein, Columbus City Attorney, and Lara N. Baker-Morrish and
Andrew D. M. Miller, Assistant City Attorneys; Donnette A. Fisher, Xenia Director
of Law; Garry E. Hunter; Isaac, Wiles, Burkholder & Teetor, L.L.C., Mark Landes,
and Dale D. Cook; Jennifer A. Hardin; Lisa A. Eliason, Athens Director of Law;
Robert F. Jacques, Oakwood Director of Law; Paula Boggs Muething, Cincinnati
City Solicitor, and Peter J. Stackpole, Assistant City Solicitor; Mark M. Feinstein,
Urbana Director of Law/Municipal Prosecutor; Lisa Okolish Miller, Barberton
Director of Law; David J. Tarbert, Zanesville Director of Law; Eve V. Belfance,
Akron Director of Law, and John Christopher Reece, Michael J. Defibaugh, and
Brian D. Bremer, Assistant Directors of Law; Mazanec, Raskin & Ryder Co.,
L.P.A., and Paul-Michael La Fayette; Thrasher, Dinsmore & Dolan, L.P.A., and
Dale H. Markowitz; L. James Juliano Jr., Cleveland Heights Director of Law; and
Thomas N. Palmer, Galion Director of Law, urging reversal for amici curiae city of
Columbus, city of Xenia, Ohio Municipal Attorneys Association, Ohio Municipal
League, Buckeye State Sherriff’s Association, Ohio Township Association, County
Commissioners Association of Ohio, Ohio School Boards Association, mayor of
the City of Athens, city of Oakwood, city of Cincinnati, city of Urbana, city of
Barberton, city of Zanesville, city of Akron, village of Plain City, village of Chagrin
Falls, city of Cleveland Heights, and city of Galion.
       Kristen Bates Aylward, Canton Director of Law, and Kevin R.
L’Hommedieu, Canton Law Department; Andrea Scassa, Massillon Director of
Law; and Jennifer L. Arnold, Alliance Director of Law, urging reversal for amici
curiae cities of Canton, Massillon, and Alliance.
       Murray & Murray Co., L.P.A., and Margaret M. Murray, urging affirmance
for amicus curiae Ohio Association for Justice.
                                _________________




                                          15